         Case 1:20-cv-02949-LAP Document 20 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



3M COMPANY,
                                               20 Civ. 2949 (LAP)
                   Plaintiff,
                                                      ORDER
    -versus-

PERFORMANCE SUPPLY, LLC,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The dial in for the conference in this action set for

Monday, May 4 is (888) 363-4734, access code: 4645450.             The

parties are directed to call in at 11:00 a.m.

SO ORDERED.


Dated:    April 30, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA
                                          Senior U.S. District Judge
